DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie at al. (US Pat 9,318,342, hereinafter Xie).
Regarding claim 1, figure 2N of Xie discloses a device comprising:
first fins (107) extending vertically from a substrate (102) by a first distance;
second fins (107R, col. 8, lines 60-63) extending vertically from the substrate by a second distance, the second distance being less than the first distance, the second fins being adjacent the first fins, wherein each of the first fins and the second fins comprise a semiconductor material (col. 8, lines14-16) and are disposed in a lengthwise direction parallel to each other;
a first shallow trench isolation (STI) region (110) disposed between the first fins and the second fins, the first STI region having a uniform composition; and
a second STI region (114) disposed over and on the second fins and surrounded by the first STI region, the second STI region having a different material composition than the first STI region (col. 9, lines 29-30 and col. 11, lines 13-14), sidewalls of the second STI region having an interface with the first STI region, the interface extending from an upper surface of the second STI region down to a lower surface of the second STI region.
Regarding claim 2, figure 2N of Xie discloses third fins (107) extending vertically from the substrate by the first distance, the second fins being interposed between the first fins and the third fins, wherein each of the third fins comprise the semiconductor material and run parallel to the first 
Regarding claim 3, figure 2N of Xie discloses an upper surface of the first STI region (110) and an upper surface of the second STI region (114) are level with each other.
Regarding claim 4, figure 2N of Xie discloses a first portion of the first STI region is disposed between two fins of the second fins (col. 9, lines 29-30 and col. 11, lines 13-14), wherein the first portion of the first STI region is disposed in a lengthwise direction parallel to the second fins.
Regarding claim 5, Xie discloses a source/drain region disposed in the first fins and a gate structure disposed over the first fins (col. 11, lines 30-35).
Regarding claim 6, Xie discloses the first STI region (110) has a first stress characteristic, wherein the second STI region (114) has a second stress characteristic, different from the first stress characteristic (since they are made of different materials).
Regarding claim 8, figure 2N of Xie discloses the entire claimed invention as noted in the above rejections including the second STI material (114) being completely laterally surrounded by and in contact with the first STI material (110).
Regarding claims 9, 11 and 12, figure 2N of Xie discloses the entire claimed invention as noted in the above rejections.
Regarding claim 13, figure 2N of Xie discloses a thickness of the first STI material disposed between the two full fins is the same as a thickness of the first STI material between the two full fins and the short fin.
Regarding claim 14, figure 2N of Xie discloses a thickness of the first STI material (110) disposed between the two full fins is greater than a thickness of the second STI material (114).
Regarding claim 15, figure 2N of Xie discloses the second STI material (114) has a lengthwise direction parallel to the two full fins.
Regarding claim 16, Xie discloses the first STI material comprises silicon oxide (col. 9, line 35).
Regarding claim 18, figure 2N of Xie discloses the entire claimed invention as noted in the above rejections including an upper portion of the second insulating material (114) is wider than a lower portion of the second insulating material.
Regarding claim 20, figure 2N of Xie discloses a third semiconductor fin adjacent the first semiconductor fin, the third semiconductor fin protruding from the substrate by the first distance, wherein a fin pitch between the first semiconductor fin and the second semiconductor fin is the same as a fin pitch between the first semiconductor fin and the third semiconductor fin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
Regarding claims 7, 19 and 19, Xie does not explicitly disclose upper surfaces of the second fins are concave or that a lower surface of the second insulating material is convex.
However, the second fins are formed using a similar etching process as applicants invention and thus it is obvious they would have the same concave profile even if not explicitly shown in the figures.  This would result in the second insulating material being formed with a convex bottom surface.
are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the fin is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious based on the method of manufacture (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 17, Xie discloses the first STI material comprises silicon oxide but does not disclose the first STI material comprises one or more of SiOCH, borophosphosilicate glass, fluorinated silicate glass, or undoped silicate glass.
However, silicon oxide and borophosphosilicate glass are both materials well known in the art to be suitable for trench isolation.
Thus, it would have been obvious to include BPSG in the first STI material for the purpose of substituting equivalent materials known to be used for the same purpose. see MPEP 2144.06.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 18 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895